The opinion of the Court was delivered by
Fenner, J.
This is an action to enforce a minor’s mortgage on property in the hands of a third possessor.
The mortgage was inscribed in 1869, after the plaintiff had attained the age of majority, and was not reinscribed within ten years. By "this failure to reinscribe, tlie mortgage perempted and the effect of the -original registry ceased. C. C. 3369.
The exception in favor of minors, married women and interdicted persons, made in the concluding paragraph of the article, lias no application to a case like the present, where the disability had ceased when the original registry was made. This lias been deliberately and repeatedly decided. Lemle vs. Thompson, 34 Ann. 1041; Smith vs. Thompson, 35 Ann. 943; Watson vs. Boudurant, 30 Ann. 11.
While we listened with interest and attention to the argument of plaintiff’s counsel in favor of a reversal of the jurisprudence of this Court on this and other points, we are not convinced of the propriety -of doing so, and prefer to hold our course in antiguas vías.
Judgment affirmed.